Order issued June 18, 2013




                                   In The

                             Court of Appeals
                                  For The

                       First District of Texas
                        ————————————
                             NO. 01-12-00723-CR
                             NO. 01-12-00724-CR
                             NO. 01-12-00725-CR
                         ———————————
                 CHIKEVIA RENA ROBERTS, Appellant
                                     V.
                    THE STATE OF TEXAS, Appellee



                  On Appeal from the 337th District Court
                          Harris County, Texas
            Trial Court Cause No. 1305295, 1305843, & 1305927




                        MEMORANDUM ORDER
      Appellant, Chikevia Rena Roberts, pleaded guilty to two counts of burglary

of a habitation with intent to commit theft and one count of burglary of a building

with intent to commit theft. The trial court found appellant guilty of all three

offenses. Appellant appeals her convictions.

      Appellant’s retained counsel has filed a motion to withdraw pursuant to

Texas Rule of Appellate Procedure 6.5 because counsel has reviewed the appellate

record and concluded that the appeal lacks merit and is frivolous.

      Only an appointed counsel in a criminal appeal is required to file an Anders

brief if counsel determines that the appeal is without merit and is frivolous;

retained counsel is not required to do so. See Knotts v. State, 31 S.W.3d 821, 822

(Tex. App.—Houston [1st Dist.] 2000, order); Nguyen v. State, 11 S.W.3d 376,

378 (Tex. App.—Houston [14th Dist.] 2000, no pet.). A retained attorney, upon

determining that an appeal is frivolous, must so inform this Court and seek leave to

withdraw by filing a motion complying with Rule 6.5. See Knotts, 31 S.W.3d at

822; Nyuyen, 11 S.W.3d at 378.        Counsel’s motion contains the information

required by Rule 6.5. See TEX. R. APP. P. 6.5. Accordingly, we grant counsel’s

motion to withdraw. See Nyuyen, 11 S.W.3d at 379–80.

      Appellant has the right (1) to retain other counsel, or (2) to move for an

extension of time to file a pro se brief. See Knotts, 31 S.W.3d at 822. We notify

appellant at her last known address, as provided in counsel’s motion, that her brief

                                         2
is due in this Court no later than 30 days from the date of this order. Unless

appellant retains counsel who files a brief on or before that date, or unless by that

date a motion for extension of time to file a pro se brief is filed in this Court and

granted, this appeal will be set for submission and considered by the Court without

briefs on the record alone.

                                  PER CURIAM

Panel consists of Justices Keyes, Higley, and Bland.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3